 


110 HR 2235 IH: Resource Conservation and Community Development Enhancement Act
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2235 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. Space introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agriculture and Food Act of 1981 to revise the Resource Conservation and Development Program of the Department of Agriculture to require a planning process under the program that is locally led, to guarantee funds for the program for fiscal years 2008 through 2012, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Resource Conservation and Community Development Enhancement Act. 
2.Resource Conservation and Development Program 
(a)Locally led planning processSection 1528 of the Agriculture and Food Act of 1981 (16 U.S.C. 3451) is amended— 
(1)in paragraph (1), by striking planning process in the matter preceding subparagraph (A) and inserting locally led planning process; and 
(2)in paragraph (9), by striking council and inserting locally led council. 
(b)Authorized technical assistanceSection 1528(13) of the Agriculture and Food Act of 1981 (16 U.S.C. 3451(13)) is amended by striking subparagraphs (C) and (D) and inserting the following new subparagraphs: 
 
(C)providing assistance for the implementation of area plans and projects; and 
(D)providing services which bring to bear the resources of Department of Agriculture programs in a local community, as defined in the locally led planning process. . 
(c)Improved provision of technical assistanceSection 1531 of the Agriculture and Food Act of 1981 (16 U.S.C. 3454) is amended— 
(1)by inserting (a) In general.— before In carrying; and 
(2)by adding at the end the following new subsection: 
 
(b)Coordinator and program assistantTo improve the provision of technical assistance to councils under this subtitle, the Secretary shall designate for each council— 
(1)an individual, to be known as the Coordinator, who shall be directly responsible for the provision of technical assistance to the council; and 
(2)an individual, to be known as the program assistant, who shall assist in providing technical assistance to the council.. 
(d)Program evaluationSection 1534 of the Agriculture and Food Act of 1981 (16 U.S.C. 3457) is repealed. 
(e)FundingSection 1537 of the Agriculture and Food Act of 1981 (16 U.S.C. 3460) is amended to read as follows: 
 
1537.Funding 
(a)Availability of fundsThe Secretary shall use $82,200,000 of the funds of the Commodity Credit Corporation to carry out this subtitle for each of the fiscal year 2008 through 2012. Such funds shall remain available to carry out this subtitle until expended. 
(b)Limitation on loansThe Secretary shall not use more than $15,000,000 of any funds made available for a fiscal year to make loans under this subtitle.. 
 
